department of the treasury internal_revenue_service washington d c date cc dom fs it a number release date uilc internal_revenue_service national_office advice memorandum for district_counsel from deborah a butler assistant chief_counsel field service cc dom fs subject applicability of sec_131 this advice responds to your memorandum dated date and is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent issues whether operators of foster family homes may exclude from income payments for adult foster care recipients who are placed in the home by a private nonprofit øregional center cid more specifically whether a øregional center cid funded pursuant to california state statutes is øan agency of a state or political_subdivision thereof cid for purposes of the definition of a øqualified foster individual cid in sec_131 whether adults placed in foster homes by a regional center are øqualified foster individuals cid within the meaning of sec_131 conclusion the regional centers in question are private entities and not agencies of the state or a political_subdivision of the state therefore adults placed by regional centers in the homes of foster care providers are not øqualified foster individuals cid within the meaning of sec_131 accordingly foster care providers may not exclude from income payments received for the foster care of these adults facts in the california legislature enacted the lanterman developmental disabilities act cal welf inst code ølanterman act cid or øthe act cid the legislature drafted the lanterman act to meet the lifetime needs of certain disabled persons to prevent or minimize their institutionalization and to enable them to live in a manner approximating that of non-disabled persons the california department of developmental services ødds cid is responsible for executing the laws relating to the care custody and treatment of disabled persons covered by the california code including the provisions of the lanterman act cal welf inst code the act provides that dds øshall contract with appropriate agencies to provide fixed points of contact in the community for persons with developmental disabilities it is the further intent of the legislature that the design and activities of regional centers reflect a strong commitment to the delivery of direct service coordination cid lanterman act a the act further provides expressly b the legislature finds that the service provided to individuals and their families by the regional centers is of such a special and unique nature that it cannot be satisfactorily provided by state agencies therefore private nonprofit community agencies shall be utilized by the state for the purpose of operating regional centers lanterman act b emphasis added regional centers are state-licensed nonprofit_corporations qualifying under sec_501 as exempt from tax under sec_501 99_tc_633 although regional centers receive some funds from third parties they receive their operating budgets from the state and operate under the supervision of the state id pincite as part of their services the regional centers place developmentally disabled individuals in state-licensed foster care facilities and pay the operators of foster care facilities a nonnegotiable legislatively- mandated sum for caring for the foster individuals id operators of licensed foster care facilities contract with regional centers to provide foster care for developmentally disabled adults placed in their homes by the regional center questions have arisen whether amounts received from the regional centers are excludable from foster care providers’ income under sec_131 law and analysis issue whether a regional center is øan agency of a state or political_subdivision thereof cid for purposes of defining a øqualified foster individual cid it appears that the california legislature did not intend that regional centers be agencies of the state the lanterman act expressly states that the legislature øfinds cid that the work to be done regarding developmentally disabled persons cannot be done by state agencies and thus øprivate non-profit community agencies cid shall be used to operate the regional centers lanterman act b further a california attorney general’s opinion states that dds has no authority to control the operations of regional centers ops atty gen cal date also if a regional center is not operating effectively dds has the right to terminate the relationship and contract with a different regional center lanterman act c d therefore regional centers are not agencies of a state although the term øpolitical subdivision cid is not defined in the code it is cited in several code sections including sec_131 in regulations covering state and local bond interest issued under sec_103 the secretary defines a political_subdivision as øany division of any state_or_local_government unit which is a municipal corporation or has been delegated the right to exercise part of the sovereign power of the unit cid sec_1_103-1 emphasis added sovereign powers are generally recognized to be the police power the power to tax and the power of eminent_domain 958_f2d_122 5th cir aff’g 96_tc_686 although the test is not a rigid one an entity must have some sovereign power to be a political_subdivision id pincite it is not sufficient that an entity performs a public service the entity is not a subdivision of the state unless there have been 1in cato the parties stipulated to both the legal status of regional centers and the placement reimbursement mechanism lacking independent verification of the legal status of regional centers we assume the stipulation in cato to be factually accurate delegated to it some functions of local_government 38_tc_247 see also 666_f2d_834 3d cir cert_denied 457_us_1105 university was not a political_subdivision because sovereign power had not been delegated 438_f2d_684 1st cir hospital was not a political_subdivision because inter alia it did not exercise any sovereign power regional centers lack the powers of police taxation and eminent_domain in actuality although dds has oversight responsibility over the regional centers and issues regulations manuals and procedural guidelines for them to follow dds contracts at arm’s length with them furthermore the regional centers receive nearly all their funding from dds thus the regional centers neither belong to the state nor have the ability to obtain funding through taxation in addition the california supreme court has circumscribed the rights and duties of the state regarding the regional centers fearing a budget shortfall dds ordered the regional centers to make sweeping reductions in services without regard to the previously determined needs of individual clients the court found that under california statutes the regional centers not dds had authority to determine the services needed for each client and that under the lanterman act dds had no authority to make determinations regarding the manner in which regional centers provide services association of retarded citizens v department of developmental services cal 3d p 2d cal this case further proves that the regional centers are neither agencies of the state nor political subdivisions thereof the tax_court already has adjudicated a case involving contractual placement of adult foster individuals by a sec_501 entity micorescu v commissioner tcmemo_1998_398 in micorescu a sec_501 agency elderplace contracted with the state of oregon to provide services to certain adult individuals elderplace then contracted with foster care providers to provide the actual care of those adults the tax_court concluded that adults enrolled in the elderplace program were not placed by an agency of a state or political_subdivision thereof we believe that a court will arrive at the same finding in cases involving california’s regional centers issue whether adults placed in foster homes by regional centers are øqualified foster individuals cid within the meaning of sec_131 the internal_revenue_code provides that gross_income shall not include amounts received during the year as øqualified foster_care_payments cid sec_131 qualified_foster_care_payments are defined in pertinent part by the statute as any amount- a which is paid_by a state or political_subdivision thereof or by a placement agency which is described in sec_501 and exempt from tax under sec_501 and b which is- i paid to the foster care provider for caring for a qualified_foster_individual in the foster care provider’s home sec_131 emphasis added the statute further defines a øqualified foster individual cid as any individual who is living in a foster family home in which such individual was placed by- a an agency of a state or political_subdivision thereof or b in the case of an individual who has not attained age an organization which is licensed by a state or political_subdivision thereof as a placement agency and which is described in sec_501 as exempt from tax under sec_501 sec_131 emphasis added the language of sec_131 clearly limits placement of qualified foster individuals by a sec_501 organization to children under the age of thus while a child may be a qualified_foster_individual if the child is placed in a home by either a state_or_local_government agency or a sec_501 agency an adult cannot be a qualified_foster_individual unless the adult is placed by an agency of the state or a political_subdivision thereof therefore qualified foster payments do not include payments for adults placed in foster homes by sec_501 organizations micorescu tcmemo_1998_398 in the situations in question adults are placed in the foster homes by the regional centers because these foster care individuals are adults they must be placed in the foster care providers’ homes by an agency of the state or its political_subdivision thereof in order to be qualified foster individuals under sec_131 the regional centers are not agencies of the state or one of its political subdivisions therefore the foster individuals in the foster care providers’ homes are not qualified foster individuals and the payments for their care are not qualified_foster_care_payments under sec_131 accordingly foster care providers in these instances may not exclude from income payments received for providing foster care for adults placed in their homes by the regional centers please call if you have any further questions by ___________________ clifford m harbourt senior technician reviewer income_tax accounting branch cc
